



EXHIBIT 10.8






CALPINE CORPORATION


NON-QUALIFIED STOCK OPTION AGREEMENT
Pursuant to the 2017 Equity Incentive Plan




OPTION granted on May 16, 2017 (the “Grant Date”) by Calpine Corporation, a
Delaware corporation (the “Company”), to John B. (Thad) Hill III (the “Grantee”)
pursuant to this Non-Qualified Stock Option Agreement (“Stock Option
Agreement”).


1.GRANT OF OPTION. The Company hereby grants to the Grantee the right and option
(the “Option”) to purchase, on the terms and subject to the conditions set forth
herein and in the Plan (as defined below), up to 15,571 fully paid and
nonassessable shares (“Total Shares”) of the Company’s Common Stock, par value
$0.001 per share, at the option price of $12.40 per share, being not less than
100% of the Fair Market Value of such Common Stock on the Grant Date (the
“Exercise Price”).


The Option is granted pursuant to the Company’s 2017 Equity Incentive Plan (the
“Plan”), a copy of which is attached hereto. The Option is subject in its
entirety to all the applicable provisions of the Plan as in effect from time to
time, which are hereby incorporated herein by reference. The Option is not
intended to qualify as an “incentive stock option” within the meaning of Section
422 of the Code. Except as otherwise provided herein, or unless the context
clearly indicates otherwise, capitalized terms not otherwise defined herein
shall have the same definitions as provided in the Plan.
2.PERIOD OF OPTION. The period of the Option shall commence on the Grant Date
and expire on the tenth (10th) anniversary of the Grant Date, subject to earlier
termination as set forth in the Plan and this Stock Option Agreement (“Option
Period”). The Option (or any lesser amount thereof) may be exercised from time
to time during the Option Period as to the number of Total Shares allowable
under Section 3 below and the Plan.


3.EXERCISE OF OPTION. The Option shall become vested and exercisable as to 100%
of the Total Shares on the third anniversary date of the Grant Date, provided
the Grantee has been continuously employed by the Company or an Affiliate during
the period commencing on the Grant Date and ending on the third anniversary of
the Grant Date.


For purposes of this Stock Option Agreement, continuous employment includes any
leave of absence approved by the Company or any Affiliate.
Notwithstanding any other provision herein to the contrary, upon the occurrence
of a Change in Control (as defined in the Plan), the Option shall become
immediately vested in full.


1

--------------------------------------------------------------------------------





Upon full payment of the Exercise Price and satisfaction of all applicable tax
obligations, and subject to the applicable terms and conditions of the Plan and
the terms and conditions of this Stock Option Agreement, the Company shall cause
certificates for the shares purchased hereunder to be delivered to the Grantee
or cause a noncertificated book-entry representing such shares to be made to the
extent not prohibited by any applicable law or the rules of any stock exchange.


4. TERMINATION OF OPTION. Subject to the terms and conditions of the Plan, upon
termination of the Grantee’s continuous employment with the Company or an
Affiliate, any portion of the Option that is not then vested and exercisable in
accordance with Section 3 shall immediately terminate and any portion of the
Option that is then vested and exercisable shall remain exercisable until the
earlier of (1) three months after the date of termination of employment or
(2) the expiration of the Option Period, except as follows.


(i)Death. If the Grantee’s continuous employment with the Company or an
Affiliate is terminated by reason of death or if the Grantee dies during the
three-month post-termination exercise period described in the preceding
sentence, then the Option whether vested or unvested shall become immediately
vested and shall remain exercisable until the earlier of one year after the date
of death or the expiration of the Option Period.


(ii)Retirement. If the Grantee Retires on or after the one-year anniversary of
the Grant Date, then the Option, whether vested or unvested, shall become
immediately vested and exercisable and shall remain exercisable until the
earlier of the one-year anniversary of the Grantee’s date of Retirement or the
expiration of the Option Period.


(iii)Cause. If the Grantee’s continuous employment with the Company or an
Affiliate is terminated for Cause, then the Option, whether vested or unvested,
shall immediately terminate in its entirety.


5. SECURITIES ACT REQUIREMENTS. In addition to the requirements set forth herein
and in the Plan, (i) the Option shall not be exercisable in whole or in part,
and the Company shall not be obligated to issue any shares of Common Stock
subject to the Option, if such exercise and sale or issuance would, in the
opinion of counsel for the Company, violate the Securities Act of 1933 (the
“1933 Act”) or other Federal or state statutes having similar requirements, as
they may be in effect at that time; and (ii) the Option shall be subject to the
further requirement that, at any time that the Compensation Committee (the
“Committee”), in consultation with counsel for the Company, shall determine, in
its discretion, that the listing, registration or qualification of the shares of
Common Stock subject to the Option under any securities exchange requirements or
under any applicable law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the issuance of shares of Common Stock, the Option may not be exercised in
whole or in part unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Committee.


It is intended that the shares of Common Stock received upon the exercise of the
Option shall have been registered under the 1933 Act. If Grantee is an
“affiliate” of the Company, as that term


2

--------------------------------------------------------------------------------





is defined in Rule 144 under the 1933 Act (“Rule 144”), such Grantee may not
sell any shares of Common Stock received upon the exercise of the Option except
in compliance with Rule 144. Any certificates representing shares of Common
Stock received upon the exercise of the Option issued to an “affiliate” of the
Company may bear a legend setting forth such restrictions on the disposition or
transfer of said shares as the Company deems appropriate to comply with federal
and state securities laws (and if the shares of Common Stock received upon the
exercise of the Option are evidenced on a noncertificated basis, such shares
shall be subject to similar stop transfer instructions). The Grantee
acknowledges and understands that the Company may not be satisfying the current
public information requirement of Rule 144 at the time the Grantee wishes to
sell the shares of Common Stock received upon the exercise of the Option or
other conditions under Rule 144 which are required of the Company. If so, the
Grantee understands that Grantee will be precluded from selling such securities
under Rule 144 even if the one-year holding period (or any modification thereof
under the Rule) of said Rule has been satisfied. Prior to the Grantee’s
acquisition of the shares of Common Stock, the Grantee acquired sufficient
information about the Company to reach an informed knowledgeable decision to
acquire such shares. The Grantee has such knowledge and experience in financial
and business matters as to make the Grantee capable of utilizing said
information to evaluate the risks of the prospective investment and to make an
informed investment decision. The Grantee is able to bear the economic risk of
his or her investment in the shares of Common Stock. The Grantee agrees not to
make, without the prior written consent of the Company, any public offering or
sale of the shares of Common Stock received upon the exercise of the Option
although permitted to do so pursuant to Rule 144(k) promulgated under the 1933
Act, until all applicable conditions and requirements of Rule 144 (or
registration of the shares of Common Stock received upon the exercise of the
Option under the 1933 Act) and this Stock Option Agreement have been satisfied.


6. METHOD OF EXERCISE OF OPTION. Subject to the provisions of the Plan and
Section 4 hereof, the Exercise Price of any Common Stock acquired pursuant to
the Option shall be paid, to the extent permitted by applicable statutes and
regulations, either (i) in cash or by certified or bank check at the time the
Option is exercised or (ii) in the discretion of the Committee, upon such terms
as the Committee shall approve, the Exercise Price may be paid: (A) by delivery
to the Company of other Common Stock, duly endorsed for transfer to the Company,
with a Fair Market Value on the date of delivery equal to the Exercise Price (or
portion thereof) due for the number of shares being acquired, or by means of
attestation whereby the Grantee identifies for delivery specific shares of
Common Stock that have a Fair Market Value on the date of attestation equal to
the Exercise Price (or portion thereof) and receives a number of shares of
Common Stock equal to the difference between the number of shares thereby
purchased and the number of identified attestation shares of Common Stock (a
“Stock for Stock Exchange”); (B) a “cashless” exercise program established with
a broker; (C) by reduction in the number of shares of Common Stock otherwise
deliverable upon exercise of the Option with a Fair Market Value equal to the
aggregate exercise price at the time of exercise, or (D) in any other form of
legal consideration that may be acceptable to the Committee. Notwithstanding the
foregoing, during any period for which the Common Stock is publicly traded
(i.e., the Common Stock is listed on any established stock exchange or a
national market system) an exercise by Grantee that involves or may involve a
direct or indirect extension of credit or arrangement of an extension of credit
by the Company, directly or indirectly, in violation of Section 402(a) of the
Sarbanes-Oxley Act (codified as Section 13(k) of the Exchange Act) shall be
prohibited with respect to the Option.


3

--------------------------------------------------------------------------------







7. TRANSFERABILITY. The Option is not transferable otherwise than by will or
pursuant to the laws of descent and distribution, and is exercisable during the
Grantee’s lifetime only by the Grantee.


8. BINDING AGREEMENT. This Stock Option Agreement shall be binding upon and
shall inure to the benefit of any successor or assign of the Company, and, to
the extent herein provided, shall be binding upon and inure to the benefit of
the Grantee’s beneficiary or legal representatives, as they case may be.


9. ENTIRE AGREEMENT AND AMENDMENTS. This Stock Option Agreement, the Plan, and
the equity provisions set forth in your employment agreement with the Company,
dated May 16, 2017 (the “Employment Agreement”), set forth the entire agreement
of the parties with respect to the Option granted hereby. In the event of any
conflict or ambiguity between this Stock Option Agreement and the Employment
Agreement, the Employment Agreement provisions shall govern. This Stock Option
Agreement may be amended in accordance with Section 23 of the Plan.


10. ELECTRONIC DELIVERY AND SIGNATURES. The Company may, in its sole discretion,
decide to deliver any documents related to the Option or to participation in the
Plan or to future options that may be granted under the Plan by electronic means
or to request the Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, to agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or another third
party designated by the Company. If the Company establishes procedures of an
electronic signature system for delivery and acceptance of Plan documents
(including this Stock Option Agreement or any Award Agreement like this Option),
the Grantee hereby consents to such procedures and agrees that his or her
electronic signature is the same as, and shall have the same force and effect
as, his or her manual signature.


11. WITHHOLDING OF TAX. To the extent that the exercise of the Option or the
disposition of shares of Common Stock acquired by exercise of the Option results
in compensation income to the Grantee for federal, state or local income or
other tax or social security purposes (or results in any taxes of any kind), the
Grantee shall pay to the Company at the time of such exercise or disposition
such amount of money or, if the Company so determines, shares of Common Stock
(or shall make other arrangements in accordance with Section 22 of the Plan), as
the Company may require to meet its obligation under applicable tax and other
laws or regulations and, if the Grantee fails to do so, the Company is
authorized to withhold from any cash or Common Stock remuneration then or
thereafter payable to the Grantee, any tax or other amount required to be
withheld by reason of such exercise, disposition or resulting compensation
income, or the Company may otherwise refuse to issue or transfer any shares
otherwise required to be issued or transferred pursuant to the terms hereof.


12.ADJUSTMENTS/CHANGES IN CAPITALIZATION. The Option is subject to the
adjustment provisions set forth in Section 17 of the Plan.




4

--------------------------------------------------------------------------------





13. Employment Relationship. Any questions as to whether and when there has been
a termination of Grantee’s employment with the Company or any Affiliate, and the
cause of such termination, shall be determined by the Committee, with the advice
of the employing corporation (if an Affiliate), and the Committee’s
determination shall be final. Nothing in the Plan or this Stock Option Agreement
shall confer upon the Grantee any right to continue to serve the Company or an
Affiliate in the capacity in effect at the Grant Date (or otherwise) or at any
particular rate of compensation or shall affect the right of the Company or an
Affiliate (which right is hereby expressly reserved) to modify or terminate the
employment of the Grantee at any time with or without notice and with or without
Cause. The Grantee acknowledges and agrees that any right to exercise the Option
is earned only by continuing as an employee of the Company or an Affiliate at
the will of the Company or such Affiliate, or satisfaction of any other
applicable terms and conditions contained in the Plan and this Stock Option
Agreement, and not through the act of being hired, being granted the Option or
acquiring shares of Common Stock hereunder.


14. Notice. All notices required to be given under this Stock Option Agreement
or the Plan shall be in writing and delivered in person or by registered or
certified mail, postage prepaid, to the other party, in the case of the Company,
at the address of its principal place of business (or such other address as the
Company may from time to time specify), or, in the case of the Grantee, at the
Grantee’s address set forth in the Company’s records; provided, however, any
such notice to the Grantee may be delivered electronically to the Grantee’s
email address set forth in the Company’s records. Each party to this Stock
Option Agreement agrees to inform the other party immediately upon a change of
address. All notices shall be deemed delivered when received.


15. Arbitration. Any dispute or controversy arising under or in connection with
this Stock Option Agreement shall be settled by binding arbitration in Houston,
Texas by one arbitrator appointed in the manner set forth by the American
Arbitration Association. Any arbitration proceeding pursuant to this
paragraph shall be conducted in accordance with the Employment Dispute
Resolution Rules of the American Arbitration Association. Judgment may be
entered on the arbitrators’ award in any court having jurisdiction.


16. Separability. If any provision of this Stock Option Agreement is rendered or
declared illegal or unenforceable by reason of any existing or subsequently
enacted legislation or by the decision of any arbitrator or by decree of a court
of last resort, the parties shall promptly meet and negotiate substitute
provisions for those rendered or declared illegal or unenforceable to preserve
the original intent of this Stock Option Agreement to the extent legally
possible, but all other provisions of this Stock Option Agreement shall remain
in full force and effect.


17. Interpretation of the Plan and Option. In the event there is any
inconsistency or discrepancy between the provisions of this Stock Option
Agreement and the provisions of the Plan, the provisions of the Plan shall
prevail.


18. Governing Law. The execution, validity, interpretation, and performance of
this Stock Option Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, applied without giving effect to any
conflicts-of-law principles, except to the extent pre-empted by federal law.




5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Stock Option Agreement to be
duly executed by one of its officers thereunto duly authorized, and Grantee has
executed this Stock Option Agreement, all as of the day and year first above
written.
 
CALPINE CORPORATION
 
 
 
/s/ W. THADDEUS MILLER
 
W. Thaddeus Miller, Executive Vice President
 
Chief Legal Officer and Secretary
 
 



 
EMPLOYEE
 
 
 
/s/ JOHN B. (THAD) HILL III
 
John B. (Thad) Hill III
 
 
 
 







6